                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

REGINALD BELL,                            )
                                          )
                  Plaintiff,              )
            v.                            )                  Civil Action No. 2018-0022
                                          )
GOVERNMENT OF THE UNITED STATES )
VIRGIN ISLANDS, AND DEPARTMENT OF )
PLANNING AND NATURAL RESOURCES, )
DIVISION OF LIBRARIES, ARCHIVES,          )
AND MUSEUMS,                              )
                                          )
                  Defendants.             )
_________________________________________ )

Appearances:
Reginald Bell, Pro Se
St. Croix, V.I.

Erika Marie Scott, Esq.
St. Croix, V.I.
        For Defendant


                                 MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on the Motion to Dismiss (Dkt. No. 25) filed by

Defendants Government of the United States Virgin Islands and Department of Planning and

Natural Resources, Division of Libraries, Archives, and Museums (“Defendants”). Defendants

request that Plaintiff Reginald Bell’s (“Plaintiff” or “Bell”) Complaint (Dkt. No. 1) be dismissed

with prejudice for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(1) (“Rule 12(b)(1)”), or failure to state a claim upon which relief can be granted pursuant to

Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”). Alternatively, Defendants move the

Court to order compliance with the required form of pleadings specified in Federal Rule of Civil
Procedure Rule 10(b). Plaintiff did not respond to the Motion to Dismiss—nor did he seek to

amend the Complaint to correct the alleged deficiencies identified in the Motion to Dismiss—

within the time period to which he stipulated at the December 11, 2018 status conference or

thereafter.

        For the reasons discussed below, the Court will deny the Motion to Dismiss to the extent

that it seeks to dismiss the Complaint for lack of subject matter jurisdiction or improper form of

pleadings, and will grant the Motion to Dismiss the Complaint, without prejudice, for failure to

state a claim upon which relief can be granted.

                                     I.      BACKGROUND

        Plaintiff’s Complaint alleges that Defendants violated Title II of the Americans with

Disabilities Act, as amended, (“ADA”), 42 U.S.C. § 12131 et seq. (“Title II”) by denying him

access to the Florence A. Williams Public Library (the “Library”) on St. Croix, Virgin Islands,

with his service animal. (Dkt. No. 1 at 3). Plaintiff seeks injunctive relief and monetary damages

of $500,000 against Defendants. Id. at 4.

        Prior to the instant action, Plaintiff filed an administrative complaint with the United States

Department of Education Office of Civil Rights (“OCR”) concerning this incident. Following an

investigation, OCR concluded that the Library had violated the applicable law. (Dkt. No. 26, Ex.

2). To address the Library’s violation of Title II and its implementing regulations at 28 C.F.R. Part

35, OCR and the Library entered into a Resolution Agreement. (Dkt. No. 26, Ex. 3). The

Resolution Agreement detailed three Action Items for the Library to complete in order to remedy

the violation, as well as Reporting Requirements for providing information to OCR.

        Per Action Item 1, the Library was required to write a letter to Plaintiff “advising[] that he

is permitted to have access to the Library with his service animal” subject to a “limited inquiry”



                                                  2
into “whether the animal is required because of a disability, and what work or task the animal has

been trained to perform.” Id. at 1. Defendants submitted a copy of that letter as Exhibit 4 to their

Motion to Dismiss. (Dkt. No. 26, Ex. 4).

       Per Action Item 2, the Library was required to update their written policies and procedures

for animals (the “Service Animal Policy”) to include the following elements. Id. First, “the Library

may make only two inquiries to determine whether an animal qualifies as a service animal: (1) is

the animal required because of a disability; and (2) what work or task has the animal been trained

to perform. The Library will not require documentation [relating to the service animal].” Second,

the Library must allow individuals with service animals access to “all areas of the Library’s

facilities where members of the public, participants in services, programs, or activities, or invitees,

as relevant, are allowed to go.” Id. The Library may only require the individual “to remove the

service animal from Library property if (1) the animal is out of control and effective action cannot

be taken to control it; or (2) the animal is not housebroken.” Id. at 1–2. Third, the Library must

make reasonable modifications for the purpose of avoiding discrimination against persons with

disabilities, including “providing assistance to a patron with a disability in tethering or untethering

the service animal, or escorting a patron with a disability throughout the Library as he or she is

accompanied by a service animal.” Id. at 2. The only exception to making these reasonable

modifications is if “the Library can demonstrate that making the modifications would

fundamentally alter the nature of the service, program, or activity.” Id. Finally, “[t]he Library will

not require a surcharge for the use of a service animal on Library property.” Id.

       A copy of the updated Service Animal Policy and a sign-in sheet with the names and

signatures of library staff members acknowledging receipt thereof are attached to the Motion to

Dismiss as Exhibit 5. (Dkt. No. 26, Ex. 5, 3–6). The Library reported to OCR that the Library’s



                                                  3
website was being updated and the updated policy could not be posted there as required until the

website’s launch later in 2018. Id. at 1. According to the Library, the policy would be posted on

the Library’s Facebook page. See id.

        Per Action Item 3, the Library was required to “provide training [on the Library’s

obligations under the ADA as it pertains to service animals] to all Library staff whose duties

include the public patrons of the [L]ibrary.” (Dkt. No. 26, Ex. 4 at 2–3). In this training, the Library

was required to “clarif[y] that there is no requirement that the visitor provide evidence of his or

her disability or evidence of the animal’s certification.” Id. The Library reported that the training

of the staff was provided as required and the sign-in sheet of the staff was attached to the Motion

to Dismiss as Exhibit 5. (Dkt. No. 26, Ex. 5, at 7–8).

        The Resolution Agreement became effective on May 23, 2018. Id. at 3. Pursuant to the

administrative process, “OCR may visit the Library, interview staff, and request such additional

reports or data as are necessary for OCR to determine that the Library” complies “during the

monitoring of [the Resolution Agreement].” Id. Further, after written notice of an alleged breach,

“OCR may initiate administrative enforcement or judicial proceedings to enforce the specific terms

and obligations of [the Resolution Agreement].” Id.

        In the Memorandum in Support of the Motion to Dismiss (Dkt. No. 26), Defendants make

three arguments. First, Defendants contend that Plaintiff’s Complaint fails to state a claim upon

which relief can be granted because the Complaint fails to establish a prima facie case of disability

discrimination under the ADA. (Dkt. No. 26 at 2–3). Specifically, Defendants argue that Plaintiff

fails to allege that he is an individual with a disability as required to make out a prima facie case

for relief under the ADA. Id. at 5–6. Further, Defendants argue that Plaintiff has not alleged

sufficient facts to establish that his dog is a service animal. Id. at 6.



                                                    4
       Second, Defendants argue that the Court lacks subject matter jurisdiction because the claim

is moot. (Dkt. No. 26 at 3). Defendants maintain that Bell has already received full resolution

through the administrative channels of OCR and the Library has complied with the terms of the

Resolution Agreement developed by OCR. Id. at 7. According to Defendants, because Plaintiff

has received full injunctive relief and Title II of the ADA does not provide for monetary damages,

Bell’s claim has been rendered moot. Id. at 8–9.

       In the alternative, Defendants request that Plaintiff be required to amend his Complaint in

order to comply with Federal Rule of Civil Procedure Rule 10(b), Form of Pleadings, by stating

his claims in numbered paragraphs, with each paragraph limited to a single set of circumstances,

in order to promote clarity.

       Following Plaintiff’s failure to timely respond to Defendants’ Motion to Dismiss,

Magistrate Judge Ruth Miller held a status conference with the parties on December 11, 2018.

After discussion of Defendants’ Motion to Dismiss, the parties stipulated to an extension of time

for Plaintiff to file a response. At Plaintiff’s request, the Magistrate Judge set a deadline of

December 27, 2018 for the submission of Plaintiff’s response. The deadline passed without a filing

from Plaintiff of either a response to the Motion to Dismiss or a request to amend the Complaint

to cure the alleged deficiencies identified in Defendants’ Motion to Dismiss, and no filing has been

submitted to date.

                         II.    APPLICABLE LEGAL PRINCIPLES

       A.      Subject Matter Jurisdiction

       Subject matter jurisdiction refers to the Court’s power to hear a case. Cty. of Morris v.

Nationalist Movement, 273 F.3d 527, 533 (3d Cir. 2001). Such jurisdiction is a threshold matter

and thus any challenge thereto must be resolved before any further proceedings. Id.



                                                   5
        Article III of the Constitution provides that federal judicial power extends to cases and

controversies. See U.S. Const. art III, § 2, cl.1. The mootness doctrine precludes federal courts

from issuing advisory opinions by requiring that an actual controversy exists between adverse

litigants. See, e.g., Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that eliminate a plaintiff's personal stake in

the outcome of a suit or prevent a court from being able to grant the requested relief, the case must

be dismissed as moot.”).

        A justiciable case or controversy requires that a party have a continuing, personal interest

in the outcome of the litigation. See, e.g., Freedom from Religion Found. Inc v. New Kensington

Arnold Sch. Dist., 832 F.3d 469, 476 (3d Cir. 2016) (“[M]ootness ensures that this [requisite

personal] interest ‘continues throughout’ the duration of the case.” (citing Arizonans for Official

English v. Arizona, 520 U.S. 43, 68 n.22 (1997)). In addition, when events subsequent to the filing

of a case mean that the decision of the federal court will not have any effect in the matter before

it, the case must be dismissed as moot. See Church of Scientology of California v. United States,

506 U.S. 9, 11 (1992) (“[I]f an event occurs while a case is pending on appeal that makes it

impossible for the court to grant ‘any effectual relief whatsoever’ to a prevailing party, the appeal

must be dismissed.’” (quoting Mills v. Green, 159 U.S. 651, 653 (1895))).

        Because a suit must be justiciable throughout its pendency, a mootness challenge to subject

matter jurisdiction may arise at any time. See Brown v. Phila. Hous. Auth., 350 F.3d 338, 346–47

(3d Cir. 2003); Williams v. Sec’y Pennsylvania Dep’t of Corr., 447 F. App’x 399, 402 (3d Cir.

2011). In considering a factual challenge to the justiciability of a claim, the court has the discretion

to consider evidence that a moving party may introduce. United States ex rel. Atkinson v. Pa.

Shipbuilding Co., 473 F.3d 506, 514 (3d Cir. 2007). A case is moot if “(1) it can be said with



                                                   6
assurance that there is no reasonable expectation that the alleged violation will recur, and

(2) interim relief or events have completely and irrevocably eradicated the effects of the alleged

violation.” Phillips v. Pennsylvania Higher Education Assistance Agency, 657 F.2d 554, 569 (3d

Cir. 1981), cert. denied 455 U.S. 924 (1982) (citations omitted).

        B.      Failure to State a Claim

        In ruling on a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), courts

accept a plaintiff’s “factual allegations as true, [and] construe the complaint in the light most

favorable to the plaintiff.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011)

(quotation omitted). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        Title II of the ADA prohibits discrimination by public entities on the basis of an

individual’s disability. 42 U.S.C. § 12132 (“[N]o qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.”). 1

To make out a prima facie case of disability discrimination under Title II, a plaintiff must allege

that: “(1) he is a qualified individual with a disability; (2) he was either excluded from participation

in or denied the benefits of some public entity’s services, programs, or activities; and (3) such




1
  For purposes of the statute, “the term ‘disability’ means, with respect to an individual—(A) a
physical or mental impairment that substantially limits one or more major life activities of such
individual; (B) a record of such an impairment; or (C) being regarded as having such an
impairment[.]” 42 U.S.C § 12102. “The term ‘public entity’ means—(A) any State or local
government; (B) any department, agency, special purpose district, or other instrumentality of a
State or States or local government; and (C) the National Railroad Passenger Corporation, and any
commuter authority[.]” 42 U.S.C. § 12131(1).

                                                   7
exclusion, denial of benefits, or discrimination was by reason of his disability.” Muhammad v.

Court of Common Pleas of Allegheny Cty., Pa., 483 F. App’x 759, 762 (3d Cir. 2012) (citation

omitted); see also Carter v. Taylor, 540 F. Supp. 2d 522, 527 (D. Del. 2008) (citing Jordan v.

Delaware, 433 F.Supp.2d 433, 439 (D. Del. 2006).

       C.      Form of Pleading

       Federal Rule of Civil Procedure 10(b) provides that “[a] party must state its claims [] in

numbered paragraphs, each limited as far as practicable to a single set of circumstances…. If

doing so would promote clarity, each claim founded on a separate transaction or occurrence []

must be stated in a separate count….” It is well established, however, that the Court reviews a

pro se complaint by “less stringent standards than formal pleadings drafted by lawyers.” Mala v.

Crown Bay Marina, Inc., 704 F.3d 239, 244 (3d Cir. 2013) (citing Haines v. Kerner, 404 U.S. at

520)); Estelle v. Gamble, 429 U.S. 97, 106 (1976). 2

                                       III.    DISCUSSION

       In seeking relief under Title II of the ADA, Plaintiff alleges that Defendants failed to

accommodate his service animal, and requests money damages in the amount of $500,000.00 and

injunctive relief in the form of (1) compliance with the ADA and (2) “signage welcoming service

animals.” (Dkt. No. 1 at 4). Pursuant to Title II, “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42




2
  The Federal Rules of Civil Procedure provide for a Motion for a More Definite Statement under
Rule 12(e). If a pleading “is so vague or ambiguous that the party cannot reasonably prepare a
response,” the responding party may move for a more definite statement prior to its responsive
pleading. Fed. R. Civ. P. 12(e). Because Defendants do not allege vagueness or ambiguity of the
Complaint, the Court does not address this Rule.

                                                  8
U.S.C. § 12132. A public entity must provide a qualified individual with a disability, “an

opportunity to participate [in its services] that is [] equal to that afforded others,” and may not

“otherwise limit a qualified individual with a disability in the enjoyment of any right, privilege,

advantage, or opportunity” that other individuals have received in using the services. 28 C.F.R.

§ 35.130(b)(1)(iii), (vii). A requested modification is necessary to prevent discrimination on the

basis of disability if the public entity cannot otherwise provide full and equal enjoyment by a

person with a disability. 42 U.S.C. § 35.130(b)(7).

       A.      Mootness

       Defendants argue that Plaintiff’s claims for injunctive and monetary relief are moot and

thus the Court should dismiss those claims with prejudice. According to Defendants, “the Supreme

Court has found that Title II allows injunctive relief only.” (Dkt. No. 26 at 7 (citing Newman v.

Piggy Park Enterprises, Inc., 390 U.S. 400, 401 (1968))). Further, Defendants argue that Plaintiff’s

claims for injunctive relief are moot because his claims were satisfied as a result of the actions

taken by the Library in accordance with the terms of the Resolution Agreement developed by OCR.

See Dkt. No. 26, Exhibits 1–5.

       The Court disagrees. First, Defendants incorrectly assert “that Title II [of the ADA] allows

injunctive relief only.” (Dkt. No 26 at 7). 3 To the contrary, compensatory damages are available

under Title II of the ADA, although they “require a finding of intentional discrimination.” S.H. ex

rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 261 (3d Cir. 2013) (“[T]he Supreme Court

has observed that, ‘the remedies for violations of [Title II of the ADA] are coextensive with the




3
  Defendants cite Newman v. Piggy Park Enterprises, Inc., 390 U.S. 400, 401 (1968) to support
their position. However, the Supreme Court in Newman resolved an issue regarding Title II of
the Civil Rights Act of 1964, which governs private actors and is inapplicable to this case.

                                                 9
remedies available in a private cause of action under Title VI of the Civil Rights Act of 1964.’”));

see also Rehabilitation Act of 1973, § 505(a)(2), 29 U.S.C. § 794a(a)(2) (Rehabilitation Act is

analogous to the ADA); ADA, § 203, 42 U.S.C § 12133 (Title II enforcement provision). 4 Thus,

Plaintiff’s claim for money damages is not subject to dismissal for lack of subject matter

jurisdiction.

        Second, Defendants state that they have provided Plaintiff with the full spectrum of

injunctive relief as per the Resolution Agreement between OCR and the Library. OCR found that

Defendants had violated Title II of the ADA and required Defendants to comply with three Action

Items and related Reporting Requirements. The Court must determine if “(1) it can be said with

assurance that there is no reasonable expectation that the [ADA service animal] violation will

recur, and (2) interim relief or events have completely and irrevocably eradicated the effects of the

alleged violation.” Phillips, 657 F.2d at 569.

        In Bennett v. Corr. Med. Servs., Inc., Civ. No. 02-4993 (NLH), 2008 WL 2064202 (D.N.J.

May 14, 2008), Plaintiffs sued for injunctive relief, alleging that they were knowingly exposed to

hepatitis C virus while incarcerated in New Jersey state prisons. Plaintiffs sought “an injunction

requiring defendants to comply with FBOP guidelines, [and] an injunction requiring backscreening

of the entire population of inmates who have passed through and/or remain in the New Jersey state

prison system … .” Id. at *1. Defendants, representatives of the state and private medical

contractors operating New Jersey state prisons, met their burden of proving (1) that there was no



4
  A plaintiff must prove that a defendant acted with discriminatory intent to succeed on a claim
for compensatory damages. See Durrell, 729 F.3d at 261 (holding that “claims for compensatory
damages under § 504 of the [Rehabilitation Act] and § 202 of the ADA also require a finding of
intentional discrimination.”); see also Chambers v. Sch. Dist. of Philadelphia Bd. of Educ., 537
F. App’x 90, 96 (3d Cir. 2013).


                                                 10
reasonable expectation that the alleged violations would recur and (2) that Defendants’ policy

change had completely and irrevocably eradicated the effects of the alleged violation. Id. at *4.

Defendants provided evidence that the prison system had changed their policies to align with the

Federal Bureau of Prison’s Guidelines for new inmates and provided backscreening for current

inmates. Id. The defendants submitted several sworn affidavits, including one from the medical

director of the contractor who allegedly violated plaintiffs’ rights, providing a list of actions taken

by defendants to show that the program was adopted and implemented and is being monitored

going forward. Id. at *4–*7. The district court found that because the defendants “provided

evidence showing that a formal written policy has been adopted, is being followed, and that there

are safeguards in the policy to ensure its future compliance,” there was “no further injunctive relief

that the Court could order that has not already been provided by the Defendants.” Id. at *7.

Accordingly, the district court found that the claims for injunctive relief were moot. Id.

       Bennett is instructive here. In order for the Court to find that the alleged ADA violations

will not recur and that the effects of the alleged violation have been eradicated, the Court looks to

the evidence which Defendants present as allegedly responsive to the requirements of the

Resolution Agreement. Defendants argue that “Mr. Bell’s claim is moot because the Court would

ask for the same or similar policy updates from the library [as OCR did in the Resolution

Agreement].” (Dkt. No. 26 at 8). However, Defendants have not demonstrated full compliance

with the Resolution Agreement. While Defendants provide evidence that they have complied with

two of the three Action Items required by the Resolution Agreement—the individual remedies for

the Complainant and the Training for staff—there is no indication that the new Service Animal

Policy has been published on the Library’s website, which was to be launched in 2018, rather than

as an interim measure on the Library’s Facebook page. See Dkt. No. 26 at 8–9, Ex. 3 at 2.



                                                  11
Moreover, there is insufficient evidence by affidavit or otherwise to conclude that as a result of

monitoring, continuing training—including of new employees—and the like, there is a reasonable

expectation that the violation will not recur. Accordingly, the Court finds that the claim for

injunctive relief is not moot.

       B.      Failure to State a Claim

       To state a claim under Title II of the ADA, a plaintiff must allege three elements: “(1) he

is a ‘qualified person with a disability’; (2) he was either excluded from participation in or denied

the benefits of a public entity’s services, programs or activities, or was otherwise discriminated

against by the public entity; and (3) such exclusion, denial of benefits, or discrimination was by

reason of his disability.” Muhammad v. Court of Common Pleas of Allegheny Cty., Pa., 483 F.

App’x 759, 762 (3d Cir. 2012).

       The Complaint fails to allege a prima facie case of disability discrimination. As Defendants

point out, although the Complaint refers to Plaintiff’s use of a “service animal,” the Complaint

fails to allege that Plaintiff is an individual with a disability for purposes of the ADA. Indeed, the

Complaint does not provide any indication as to what type of physical or mental impairment

Plaintiff has, if any. As such, Plaintiff’s Complaint fails to plead that Plaintiff has a disability as

required to state a prima facie case under Title II of the ADA.

       Plaintiff was placed on notice regarding this deficiency in his Complaint through

Defendants’ Motion to Dismiss. Magistrate Judge Miller subsequently held a status conference on

December 11, 2018, during which the parties discussed Defendants’ Motion to Dismiss and

Plaintiff’s need to cure the deficiency, but he has failed to do so. Under these circumstances, the

dismissal of Plaintiff’s Complaint is warranted based on Plaintiff’s failure to state a claim upon

which relief may be granted. Nonetheless, recognizing that Plaintiff is a pro se litigant, the Court


                                                  12
will exercise its discretion to dismiss Plaintiff’s claims for monetary damages and injunctive relief

without prejudice. See Pruden v. SCI Camp Hill, 252 F. App’x 436, 438 (3d Cir. 2007) (noting

that a district court has discretion to dismiss a plaintiff’s complaint with or without prejudice

following a failure to timely amend) (citing In re Westinghouse Securities Litigation, 90 F.3d 696,

704 (3d Cir. 1996)).

       C.      Form of Pleading

       Defendants argue that Plaintiff fails to “state [his] claims or defenses in numbered

paragraphs, each limited as far as practicable to a single set of circumstances,” as required by

Federal Rule of Civil Procedure 10(b). (Dkt. No. 26 at 9). According to Defendants, it would be

“difficult to answer his complaint” with numbered paragraphs. Id.

       It is well established that the Court must assess a pro se complaint by “less stringent

standards than formal pleadings drafted by lawyers.” Mala, 704 F.3d at 244 (citing Haines, 404

U.S. at 520)). The essential facts of the Complaint are not set forth in numbered paragraphs, but

they are briefly summarized in six sentences. (Dkt. No. 1 at 3). Applying the required “less

stringent” standard, the Court finds that Defendants can frame a responsive pleading.

                                     IV.     CONCLUSION

       For the reasons discussed above, the Court will grant in part Defendant’s Motion to Dismiss

Plaintiff’s Complaint. Specifically, the Court will dismiss the Complaint without prejudice for

failure to state a claim upon which relief can be granted, and deny the relief sought pursuant to

Rule 12(b)(1) and Rule 10(b). An appropriate Order accompanies this Memorandum Opinion.

Date: January 30, 2020                                        _______/s/_______
                                                              WILMA A. LEWIS
                                                              Chief Judge




                                                 13
